SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 25, 2007 FIRST FEDERAL BANKSHARES, INC. (Exact Name of Registrant as Specified in Charter) Delaware 0-25509 42-1485449 (State or Other Jurisdiction) (Commission File No.) (I.R.S. Employer of Incorporation) Identification No.) 329 Pierce Street, Sioux City, Iowa 51101 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(712) 277-0200 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03(a).Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On October 25, 2007, the Board of Directors of First Federal Bankshares, Inc. (the “Company”) unanimously approved an amendment to Article V. Section 1. of the Company’s Bylaws to authorize (but not require) uncertificated shares of common stock. As a result of the amendment, which was effective on October 25, 2007, the Company’s shares became eligible for listing on the Depository Trust Company’s Direct Registration System (“DRS”), as required by the NASDAQ stock market for all listed companies. Item 9.01.Financial Statements and Exhibits (a) Not Applicable. (b) Not Applicable. (c) Exhibit. 99 Bylaws, as amended SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. FIRST FEDERAL BANKSHARES, INC. DATE: October 30, 2007 By: /s/Michael W. Dosland Michael W. Dosland President and Chief Executive Officer EXHIBIT INDEX The following exhibits are filed as part of this report: Exhibit No. Description 99 Amended Bylaws of First Federal Bankshares, Inc.
